Citation Nr: 1443535	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for a bilateral hip disorder.

3. Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for residuals of a contusion.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2009 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims were subsequently transferred to the New York, New York RO. 

In August 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a December 2013 appellate brief and VA treatment records from February 2013 to March 2014.  The Veterans Benefits Management System (VBMS) contains private radiological studies dated August and October 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for pes planus, a bilateral hip disorder, and a left ankle disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

At an August 2012 hearing before the undersigned, and prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he was requesting to withdraw the issues of entitlement to service connection for a right ankle disorder and for residuals of a contusion. 


CONCLUSION OF LAW

The criteria to withdrawal of the appeal by the appellant concerning claims of entitlement to service connection for a right ankle disorder and for residuals of a contusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In August 2012, the appellant testified that he wished to withdraw his appeal to the issues of entitlement to service connection for a right ankle disorder and for residuals of a contusion.  That testimony has since been reduced to writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal to those issues and they are dismissed. 



ORDER

The appeal to the claim of entitlement to service connection for a right ankle disorder is dismissed.

The appeal to the claim of entitlement to service connection for a right ankle disorder is dismissed.


REMAND

For reasons detailed below, further development is needed before the Board may render a decision.

First, the current VA examinations are inadequate.  At a November 2007 entrance examination the Veteran was found to have mild pes planus.  Hence, there is no presumption that his feet were sound at enlistment.  38 U.S.C.A. § 1111 (West 2002).  Service treatment records, however, show periodic complaints of foot pain.  Further, in June 2008 an examiner noted that the appellant was being recommended for separation from the service because of his pes planus.  Finally, an August 2008 notation indicates that the Veteran separated from active duty in part due to musculoskeletal issues related to pes planus.  Significantly, a November 2008 VA examiner did not fully address or provide an opinion concerning whether the Veteran's preexisting pes planus had been aggravated by service.  Hence, further development is in order.

A November 2008 VA examiner also failed to provide an opinion addressing whether any hip disorder was related to service, concluding only that there was no significant pathology of the left hip.  Notably, however, an October 2013 VA treatment record shows a diagnosis of bilateral hip impingement and private radiological studies from October 2013 demonstrate a small labral tear of the right hip and a contour deformity of the left femoral neck.  Service treatment records document a hip sprain in August 2008.  In light of these findings, further development is in order. 

The same VA examiner in November 2008 also found no significant left ankle pathology.  A May 2013 VA treatment record shows left ankle lateral impingement,  and service treatment records from June 2008 indicate that the Veteran had about two months of treatment for a left ankle sprain.  Again, no etiological opinion was provided.  The examiner did not review the claims file in connection with any of the examinations.

Further, should the examiner find that the foregoing disorders were not directly related to or aggravated by service, the examiner must address the question of entitlement to service connection on a secondary basis.  In this regard, an August 2012 VA outpatient treatment note suggests that the hip and left ankle disorders may be due to pes planus, and an August 2013 outpatient treatment record indicates that the Veteran's hip pain may be due to his service-connected back disorder.

Additionally, outstanding service personnel records need to be obtained.  The record shows that the Veteran had National Guard service between 2009 and 2011.  No treatment records from this period of service are of record, and efforts to secure those records must be undertaken..  

In July 2010, the Veteran submitted a release for VA to assist him in obtaining private treatment records from 2008 relating to his left ankle and feet.  To date, VA has not attempted to obtain these records.  Finally, an October 2013 mental health outpatient treatment record also indicates that the Veteran has been seeing an outside medical provider for his hip pain, but there is no evidence that those outside records have yet to be secured..  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify any healthcare provider who has treated him for a hip disorder, a left ankle disorder, and/or pes planus, to include the name of the provider identified in July 2010.  Then, after securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  This includes securing any pertinent records from the Manhattan VA Medical Center, contacting the New York National Guard records repository for pertinent service treatment and personnel records, and securing any other pertinent treatment records not already associated with the Veteran.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, schedule the Veteran for a VA orthopedic examination to determine the etiology of his left ankle and hip disorders and to determine whether pes planus was aggravated by service.  The claims file, Virtual VA file and Veteran Benefits Management System must be made available to the examining physician for review and the physician must state in the examination report that the claims file has been reviewed.  Following the examination the physician must address following:

a) Is it at least as likely as not, i.e., is there a 50 percent or greater probability, that the Veteran's pes planus increased in severity during service beyond the natural progress of the disease?  If not, why not?

b) For each diagnosed left ankle and hip disorder opine whether it is at least as likely as not that the diagnosed disorder is causally related to service.  If not, is it at least as likely as not that any diagnosed left ankle or hip disorder was caused or aggravated by the Veteran's thoracolumbar degenerative disc disease with mild spinal stenosis, and if question 2a) is answered affirmatively, whether any diagnosed left ankle or hip disorder was caused or aggravated by the Veteran's pes planus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A full reasoned rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the physician must consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must ensure that the examination report complies in full with this remand and the questions presented in the request.  If the report is found to be insufficient, it must be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

5.  After ensuring that the duty to assist has otherwise been fulfilled, the AOJ must readjudicate the issues on appeal. If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



